)\0 2455 (Rcv, 02)'}8) Jlldgment in n Criminal Case
Shcet l

UNITED STATES DISTRICT COURT

Distriet ol"Motttana

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
Jaime ChBVEZ-LIBHOS § Case Nuniber: CR 18-103-BLG-SPW

) USM Number: 11005-085
)
) Gil|ian Goseh (appointed)
) Defcndant`s Atlorncy

THE DEFENDANT:

Mpleaded guilty to eount(`s) indictment

l:l pleaded nolo contendere to eount(s) _

which was accepted by the court.
i:l was found guilty on count(s] `
after a plea ofnot guilty.
The defendant is adjudicated guilty ofthese offenscs:
Title & Seetion Nature of Of[ense Offense Ended Count
8uSC13263 l||egal RBBrttry Of a Remo\~'ed A|ien 7!24}20'18 |l'tdici.
The defendant is sentenced as provided in pages 2 through 4 _ ofthis judgment Tlie sentence is imposed pursuant to

the Sentencing Reform Acl of 1984

l:\ The defendant has been found not guilty on eount(s) __

l:l Count(s} |:i is |:| are dismissed on the motion ofthe Unitcd States.

 

It is ordered that the defend_ant_must notify the Un_ited States attorney f`or this district within 30 da s ol`_any change ol`namc, residenee,
or mailing address until`all fines, restitution,_costs, and special assessments imposed l_)y tlns_|udgment arc l`u y paid. lf`ordcred to pay restitution,
the defendant must notify the court and Umted States attorney ot`niatenal changes m economic circumstancesl

1124:'20'19

Date o lmposition of Judgnicnt

   

/.¢<j@,H/i,

 

F l L E D 'fSignature ol`.ludge

JAN 2 4 mg susan P. Waners, oistric: Judge
C|erk U 5 Dl-smct Coun Nanie and Titlc ol`Judgc
Dtstrict lO_t Montana
B'"'"gs 1;24z2019

Date

AO 245B (Rev. 02/|8) Judgt'nent ln Criminal Case
Sheet 2 - lmprisonment

 

Judgment _ Page 2 ot' 4

DEFENDANT: Jaime Chavez-L|anos
CASE NUMBER: CR 18-103-BLG-SPW

lMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

12 months.

m The court makes the following recommendations to the Bureau of Prisons:

Upon the defendant's release from custody, it is ordered that the defendant be remanded to the custody and control of the
Bureau of lmmigration and Customs Enforcement as it has been established that the defendant is an alien who may be
subject to deportation proceedings

m The defendant is remanded to the custody of the United States Marshal.

[:] The defendant shall surrender to the United States Marshal for this district:
|:| at [l a.m. ij p.m. on
l:l as notified by the United States Marshal.

 

El The defendant shall surrender for service of sentence at the institution designated by the Bureau of`Prisons:

l:l before 2 p.m. on

 

\:| as notified by the Unitcd States Marshal.

[] as notified by the Probation or Pretrial Services OfEce.

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UN]TED STATES MARSHA.L

AO 2458 (Rcv. 02/18) .ludgment in a Criminal Case
Shcet 5 _ Criminal Monetaty Penalties

Judgment - Pagc 3 of 4
DEFENDAN'I`: Jaime Chavez-Llanos
CASE NUMBER: CR 18-103-BLG-SPW

CRIMINAL MONETARY PENALTIES

Thc defendant must pay the total criminal monetary penalties under the schedule of payments on Shcet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
l] The determination of restitution is deferred until . An Amended Judgmem in a Cri'mi'nal Case (A0245C) will be entered

after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

Ifthc defendant makes a partial payment, each pa ec shall receive an approximately ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. I-Iowever, pursuant to 18 .S. . § 3664 i), all nonfederal victims must bc paid
before the Umtcd States 1s paid.

Name of Payee 7 _ 7 7 7 7 7 Total Loss** 7 Restitution Ordered Priori or Percenta e
'roTALs s O.OO $ O-OO

Restitution amount ordered pursuant to plea agreement S

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless thc restitution or fine is paid in full before the
fifteenth day alter the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Shcet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
Cl the interest requirement is waived for the |:] fine l:] restitution.

l:l the interest requirement for the [:] fine El restitution is modifiedasfollows:

* Justice for Victims of Traffickin Act of 201 5, P7ub. L. No. l 14-22. _ 7
** Firidings for the total amount o losses are required under Chaptcrs 109A, 110, l 10A, and l 13A of Title 18 for offenses committed on or

after Scptember 13, 1994, but before April 23, 1996.

AO 2458 (Rev. 02/|8) Judgment in a Criminal Case

Shcet 6 - Schedule of Payments
Judgment - Page 4 of

DEFENDAN'I`: Jaime Chavez-L|anos
CASE NUMBER: CR 18-103-BLG-SPW

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A E

B El
C Cl
D lZl

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa ment of criminal monetary penalties is due during
the period of impnsonment. All criminal monetary penaltlcs, except those payments ma e through the Federal Bureau of Prisons' Inmatc

Lump sum payment of 3 100-00 due immediately, balance due

[:] not later than ,or
m in accordancewith |:| C, [:| D, [] E, or M Fbclow; or

Paymcnt to begin immediately (may be combined with l:l C, [:l D, or l:l F below); or

Paymcnt in equal (e.g., weekly, monthly. quarterly) installments Of $ over a period of
(e.g.. months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Paymcnt in equal (e.g.. weekly, momh!y, quarlerb') installments of 5 over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) ahcr release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) alter release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Spccial instructions regarding the payment of criminal monetary pcnaltics:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter,

and payment shall be through the Bureau of Prisons' lnmate Financial Responsibility Program. Criminal monetary

payments shall be made to the Clerkl United States District Court, James F. Battin U.S. Courthouse, 2601 2nd
Ave North. Ste 1200, Bi|lings, MT 59101.

Financial Responsibility Program, are made to the clerk of the eourt.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

I:l Joint and Sevcral

Dcfcndant and Co-Defendant Names_ and Case Numbers (i`ncluding defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution

l] The defendant shall pay the following court eost(s):

[:] The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, t(>) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

